            Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 1 of 35



               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
    In re:                          §
                                    §
    TADA VENTURES, LLC              §           Case No. 19-31845-H2
                 Debtor.            §                Chapter 11

       ORDER CONFIRMING DEBTOR’S AMENDED PLAN OF REORGANIZATION
                                (Nos. ___)

       CAME ON FOR CONSIDERATION on December 9, 2019, the Amended Plan of
Reorganization of TADA Ventures, LLC (No. 58) filed on November 21, 2019 (“Plan”) pursuant
to 11 U.S.C. § 1129. After hearing the evidence, the Court finds the following:

        1.    The Disclosure Statement, the Plan, and Order Approving the Disclosure Statement
(docket no. 59) were served to all creditors and parties in interest with ballots conforming to
Official Form 14 being transmitted to those creditors and interested parties.

        2.      Notice of the hearing on confirmation of the Plan and deadlines regarding the return
of ballots, serving and filing written objections to the Plan has been given in accordance with Title
11, United States Bankruptcy Code, the Order of this Court (Docket No. 59), and the Federal and
Local Rules of Bankruptcy Procedure.


IT IS ORDERED: 1

       A.     The Amended Plan (Docket No. 58), attached hereto as Exhibit “A,” and
incorporated by reference, complies with all applicable provisions of the Bankruptcy Code and
applicable Bankruptcy Rules relating to confirmation and is hereby CONFIRMED under 11 U.S.C.
§ 1129(a).

        B.     Section 5.1 of the TADA Ventures, LLC Plan is hereby amended to replace all
of section 5.1. with the following:

       Holders of Claims that are unimpaired are deemed to have accepted the proposed
Amended Plan and are not entitled to Vote on the Plan. The following Classes of Claims are not
impaired under the Plan and are deemed to accept the Plan:

        Classes 1, 2, and 3. Notwithstanding anything to the contrary in the Plan, the Reorganized
Debtor shall pay all holders of Allowed Claims in Classes 1, 2, and 3 on or before the Effective
Date an amount equal to such holder’s Allowed Secured Claim, including, to the extent provided
in the agreement(s) between the Debtor and such holder, (i) interest (including any default interest
provided under such agreements) from and after the Petition Date and (ii) other costs, charges and

1
    Unless defined herein, capitalized terms as used herein shall have the meaning ascribed to such terms in the Plan.
        Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 2 of 35



fees (including attorneys’ fees). Notwithstanding anything to the contrary contained in the Plan
or this Order, all such holders shall retain all their liens on the reorganized Debtor’s property in
the current lien priority to secure repayment of amounts to be paid under the Plan, and no such
holder shall be required to release its lien prior to indefeasible and full payment of its Allowed
Secured Claim as provided herein. All other terms of any obligations existing between such
holders and the Debtor (as reorganized) shall remain in full force and effect except as modified
by this Plan.

         C.      Debtor is authorized to sell the Katy Commerce Center (“KCC”) [1773
Westborough Dr., Katy, Texas, 77449 with the legal description Res A-3 Blk 1 Westborugh
Business Park to Reveille Capital Property Fund or its assignee (“Buyer”) for $2,900,000.00 or
greater amount sufficient to pay at closing, all Allowed Claims in Classes 1, 2, and 3. Debtor is
authorized to pay from the sale the commissions owed to brokers, agents, and other costs and fees
necessary to close the sale. The sale of the Katy Commerce Center shall be made free and clear
of all liens, claims, interests, and encumbrances, aside from those held by ad valorem tax entities
not paid at closing. Upon full and indefeasible payment of their Allowed Secured Claim as
provided in the prior paragraph of this Order, ECapital Loan Fund II, LP (successor to Bayview
Loan Servicing LLC), the Small Business Administration, and Propel Financial Services release
KCC from any liens securing their Allowed Secured Claim. In the event the sale does not close
by December 31, 2019, the sale shall not be made free and clear of the 2020 ad valorem tax liens.

        D.      In accordance with 11 U.S.C. § 1142, the Debtor is authorized and directed without
the need for any further approval to immediately take any action necessary or appropriate to
implement, effectuate, and consummate the Plan and any transactions contemplated thereby or by
this Order in accordance with their respective terms.

        E.      Debtor shall pay the remainder of its post-petition quarterly fees within thirty (30)
days from the date of this Order and shall timely pay post-petition quarterly fees pursuant to 28
U.S.C. § 1930(a)(6) until such time as the Court closes this Chapter 11 case. After confirmation,
the Debtor shall file with the Bankruptcy Court a monthly operating report until this Chapter 11
case is closed.

       F.       Notwithstanding anything to the contrary in the Plan or this Order, nothing in the
Plan nor this Order: (1) discharges the Debtor, Reorganized Debtor, or any other person of any
claim or other liability, or (2) enjoins any right of setoff or recoupment.


SIGNED this ___ day of _________, 2019.


                                              ______________________________
                                              DAVID R. JONES
                                              UNITED STATES BANKRUPTCY JUDGE
     Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 3 of 35
                              "EXHIBIT A"


            IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION
 In re:                          §
                                 §
 TADA VENTURES, LLC              §           Case No. 19-31845-H2
              Debtor.            §                Chapter 11

                 AMENDED PLAN OF REORGANIZATION
                AND AMENDED DISCLOSURE STATEMENT

THIS COMBINED AMENDED DISCLOSURE STATEMENT AND AMENDED PLAN OF
REORGANIZATION IS SUBMITTED TO ALL CREDITORS AND INTEREST
HOLDERS OF THE DEBTOR TADA VENTURES , LLC ENTITLED TO VOTE ON THE
CHAPTER 11 PLAN OF REORGANIZATION SUBMITTED BY TADA VENTURES ,
LLC AND CONTAINS INFORMATION THAT MAY AFFECT YOUR DECISION TO
VOTE TO ACCEPT OR REJECT THE PLAN. THE PURPOSE OF THIS DISCLOSURE
STATEMENT IS TO PROVIDE ADEQUATE INFORMATION AS REQUIRED BY THE
BANKRUPTCY CODE CONCERNING THE PLAN. ALL CREDITORS AND INTEREST
HOLDERS ARE URGED TO READ THE ENTIRE DISCLOSURE STATEMENT AND
PLAN CAREFULLY.

TADA VENTURES, LLC’S COMBINED AMENDED DISCLOSURE STATEMENT AND
AMENDED PLAN OF REORGANIZATION HAVE BEEN SET FOR A FINAL HEARING
ON APPROVAL OF THE DISCLOSURE STATEMENT AND A HEARING ON
CONFIRMATION OF THE PLAN OF REORGANIZATION ON ________, 2019 AT ____
A.M., IN COURTROOM 401, UNITED STATES COURTHOUSE, 515 RUSK STREET,
HOUSTON, TEXAS, 77002.

CREDITORS AND INTEREST HOLDERS ENTITLED TO VOTE ON THE PLAN ARE
URGED TO VOTE IN FAVOR OF THE AMENDED PLAN AND TO RETURN THE
COMPLETED BALLOT INCLUDED WITH THIS DISCLOSURE STATEMENT IN THE
ACCOMPANYING ENVELOPE ADDRESSED TO CORRAL TRAN SINGH, LLP ATTN:
SUSAN TRAN ADAMS, 1010 LAMAR STREET, SUITE 1160, HOUSTON, TEXAS, 77002,
NOT LATER THAN ___________, 2019. VOTES WILL BE TABULATED WITH
RESPECT TO THE DEBTOR’S PLAN AND CLAIMS WILL BE CLASSIFIED AND
DISTRIBUTIONS IN ACCORDANCE WITH THE PLAN, TO THE EXTENT THE
DEBTOR DOES NOT RECEIVE SUFFICIENT VOTES FOR CONFIRMATION OF HIS
PLAN, THE PLAN MAY BE WITHDRAWN.




AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                      Page 1 of 33
           Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 4 of 35



                                     TABLE OF CONTENTS
I. INTRODUCTION ...................................................................................................................... 4
1.1.         General Information ......................................................................................................... 4
1.2.         Frequently Asked Questions ............................................................................................ 5
       1.2.1.       What is Chapter 11 Bankruptcy? .............................................................................. 5
       1.2.2        Has the Bankruptcy Court approved this Disclosure Statement? ............................. 5
       1.2.3.       How do I know how my Claim or Interest is classified? .......................................... 5
       1.2.4.       How does the Plan get confirmed? ........................................................................... 5
       1.2.5.       When is the deadline to return my ballot? ................................................................ 6
       1.2.6.       When and where is the hearing to confirm the Plan? ............................................... 6
       1.2.7.       When is the deadline to file an objection to confirmation of the Plan? .................... 6
II. BACKGROUND ....................................................................................................................... 6
2.1.         History of the Debtor & Events Leading to Chapter 11 Filing. ....................................... 6
2.2.         Management of the Debtor Before and During the Bankruptcy. ..................................... 7
2.3.         Significant Events During the Bankruptcy Case. ............................................................. 7
2.4.         Significant Events During the Chapter 11........................................................................ 8
2.5.         The Absolute Priority Rule. ............................................................................................. 8
2.6.         TADA 's Assets ................................................................................................................ 8
2.7.         Liabilities and Claims against TADA. ............................................................................. 9
       2.7.1.       Secured Claims. ........................................................................................................ 9
       2.7.2.       Unsecured Priority Claims. ..................................................................................... 10
       2.7.3.       General Unsecured Claims. .................................................................................... 10
2.8.         Projected Recovery of Avoidable Transfers and Other Claims ..................................... 10
2.9.         Claim Objections. ........................................................................................................... 10
III. PLAN OF REORGANIZATION AND TREATMENT OF CLAIMS AND EQUITY
INTERESTS ................................................................................................................................. 10
3.1.         Definitions. ..................................................................................................................... 10
3.2.         Unclassified Claims........................................................................................................ 16
       3.2.1        Administrative Claims. ........................................................................................... 16
       3.2.2.       Classes of Claims and Equity Interests. .................................................................. 17
IV.       IMPAIRMENT OF CLASSES & RESOLUTION OF CLAIM CONTROVERSIES ...... 17
4.1.         Impaired Classes entitled to vote. .................................................................................. 17
       4.1.1        Classes 4–Unsecured Priority Claims ..................................................................... 18
       4.1.2.       Classes 5 – General Unsecured Claims .................................................................. 18
4.2.         Unimpaired Classes & Classes not entitled to vote........................................................ 18
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                                                                Page 2 of 33
           Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 5 of 35



4.3.         Claim Controversies. ...................................................................................................... 18
V.      TREATMENT OF CLAIMS AND EXECUTORY CONTRACTS .................................... 18
5.1.         Treatment of Unimpaired Classes of Claims. ................................................................ 18
5.2.         Treatment of Impaired Classes of Claims. ..................................................................... 18
VI.       MEANS OF IMPLEMENTATION & RISKS ASSOCIATED WITH PLAN ................. 19
6.1.         Source of Payments. ....................................................................................................... 19
6.2.         Post-confirmation Management. .................................................................................... 19
6.3.         Risk Factors. ................................................................................................................... 19
6.4.         Tax Consequences of Plan. ............................................................................................ 19
        6.4.1.     Taxation Generally.................................................................................................. 19
VII.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES ......................................... 20
VIII.        CAUSES OF ACTION .................................................................................................. 20
8.1.         Preferences. .................................................................................................................... 20
8.2.         Fraudulent Transfers. ..................................................................................................... 20
IX. CONFIRMATION REQUIREMENTS AND PROCEDURES ............................................ 20
X.      VOTING PROCEDURES .................................................................................................... 23
10.1         Ballots and Deadline to Vote. ........................................................................................ 23
10.2.        Creditors Entitled to Vote. ............................................................................................. 23
10.3.        Vote Required for Accepting Classes. ........................................................................... 24
10.4.        Cramdown and Withdrawal of the Plan. ........................................................................ 24
XI.       EFFECT OF CONFIRMATION OF THE PLAN ............................................................. 24
11.1.        Discharge of Debtor, Injunction, and Vesting of Property of the Estate. ...................... 24
11.2.        Modification of Plan....................................................................................................... 25
11.3.        Final Decree. .................................................................................................................. 25
11.4.        Legally Binding Effect. .................................................................................................. 25
11.5.        Limited Protection of Certain Parties. ............................................................................ 25
11.6.        Anti-Discrimination Provisions of Bankruptcy Code. ................................................... 26
11.7.        Preservation of Claims and Rights. ................................................................................ 26
11.8.        Retention of Jurisdiction by Bankruptcy Court.............................................................. 26
XII.      CONFIRMATION OF THE PLAN................................................................................... 26
12.1 Confirmation Hearing. ....................................................................................................... 26
12.2.        Statutory Requirements for Confirmation of the Plan. .................................................. 27
XIII. CLAIM OBJECTION PROCEDURES, TREATMENT OF DISPUTED CLAIMS,
AND PROCEDURES FOR ASSERTING CLAIMS ................................................................... 28
XIV.         CRAM DOWN. .............................................................................................................. 30
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                                                               Page 3 of 33
          Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 6 of 35



XV.      GENERAL PROVISIONS ................................................................................................ 31
15.1.      Bar Date and Objections to Administrative Claims. ...................................................... 31
15.2.      Professional Claims. ....................................................................................................... 31
15.3.      United States Trustee Fees. ............................................................................................ 31
15.4.      Amendment of the Plan. ................................................................................................. 31
15.5.      Reservation of Claims. ................................................................................................... 32
15.6.      Calculation of Dates. ...................................................................................................... 32
15.7.      Governing Law. .............................................................................................................. 32
15.8.      Conflict. .......................................................................................................................... 32
15.9.      Setoffs............................................................................................................................. 32
15.10.     Alternative Means to Confirmation................................................................................ 32
15.11.     Alternative Plans of Reorganization. ............................................................................. 32
15.12.     Liquidation under Chapter 7. ......................................................................................... 33



I. INTRODUCTION
1.1.    General Information
        This is the amended disclosure statement (the "Disclosure Statement") under section 1125
of the Bankruptcy Code in the chapter 11 case of TADA Ventures , LLC (hereinafter "TADA "),
Debtor and Debtor-in-Possession (the "Debtor"). This amended Disclosure Statement contains
information about the Debtor and includes the Chapter 11 Plan of Reorganization (the "Plan") of
the Debtor. Your rights may be affected. You should read the Plan and this Disclosure
Statement carefully and discuss them with your attorney. If you do not have an attorney, you
may wish to consult one.

         This Disclosure Statement describes:
    •    The Debtor and significant events during the bankruptcy case;
    •    How the Plan proposes to treat claims or equity interests of the type you hold (i.e., what
         you will receive on your claim or equity interest if the plan is confirmed);
    •    Who can vote on or object to the Plan;
    •    What factors the Bankruptcy Court (the "Court") will consider when deciding whether to
         confirm the Plan;
    •    Why TADA believes the Plan is feasible, and how the treatment of your claim or equity
         interest under the Plan compares to what you would receive on your claim or equity interest
         in liquidation; and
    •    The effect of confirmation of the Plan.

       Be sure to read the entire document. This document is a combined Disclosure Statement
and Plan, which, if confirmed, establish your rights. This Disclosure Statement is not intended to
replace a careful review and analysis of the Plan, including the specific treatment of Claims and
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                                                                Page 4 of 33
        Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 7 of 35



Equity Interests under the Plan. It is submitted as an aid and supplement to your review to the
Plan and to explain the terms of the Plan. If any questions arise you are urged to contact counsel
for the Debtor.
1.2.   Frequently Asked Questions
1.2.1. What is Chapter 11 Bankruptcy?

        Financially distressed companies reorganize their debts or liquidate their assets under
Chapter 11 of the United States Bankruptcy Code. Commencement of a case under Chapter 11
creates an "estate" which contains all legal and equitable interest of the debtor as of the date of
filing. During a Chapter 11 bankruptcy case, the debtor remains in possession of its assets unless
the Court orders appointment of a trustee; in this case, no trustee has been appointed.

        The Court has not yet confirmed the Plan described in this Disclosure Statement. This
section describes the procedures pursuant to which the Plan will or will not be confirmed.
       1.2.2   Has the Bankruptcy Court approved this Disclosure Statement?

        No. On the ______th of __________, 2019, the Bankruptcy Court will consider whether
this Disclosure Statement contains adequate information. "Adequate information" means
information of a kind, and in sufficient detail, as far as practicable, considering the nature and
history of the Debtor and the condition of the Debtor's books and records, to enable a hypothetical
investor of holders of claims or interests to make an informed decision of whether to vote to accept
or reject the Plan. The Bankruptcy Court's approval of this Disclosure Statement is not an
endorsement of any of the representations contained in the Disclosure Statement or the Plan.
       1.2.3. How do I know how my Claim or Interest is classified?

        In order to determine the classification of your Claim or Interest, you must determine the
nature of your Claim or Interest. Under the Plan, Claims and Interests are classified into a series
of classes and the relevant articles and sections of the Disclosure Statement and Plan disclose the
treatment that each class of Claims or Interests will receive if the Plan is confirmed.
       1.2.4. How does the Plan get confirmed?

        Under the Bankruptcy Code, confirmation of the Plan requires at least one class of impaired
Claims or Interests vote to accept the Plan. Acceptance by a Class of claims or interests mean that
at least two-thirds in the total dollar amount and more than one-half in number of the allowed
Claims or Interests actually voting in the class vote in favor of the Plan. Because only those claims
or interests who vote on a plan will be counted for purposes of determining acceptance or rejection
of a plan by an impaired class, a plan can be approved with the affirmative vote of members of an
impaired class who own less than two-thirds in amount and one-half in number of the
claims/interests. Besides acceptance of the Plan by each class of impaired creditors or interests, a
bankruptcy court must also find that the Plan meets a number of statutory requirements provided
by the Bankruptcy Code before the plan is confirmed. These requirements and statutory tests are
designed to protect the interests of the holders of the impaired claims or interests who do not vote
to accept the plan but who will be bound by the Plan's provisions if the Plan is confirmed by the
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                            Page 5 of 33
        Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 8 of 35



Bankruptcy Court. If one or more classes vote to reject the Plan, the Debtor may still request that
the Bankruptcy Court confirm the Plan pursuant to section 1129(b) of the Bankruptcy Code. In
order to confirm a plan not accepted by all classes, the plan proponent must demonstrate that the
plan does not discriminate unfairly, is fair and equitable with respect to each class of claims or
interests that is impaired under and that has not accepted the plan.


       1.2.5. When is the deadline to return my ballot?

       The Bankruptcy Court has directed that your ballot must be received by 5:00 p.m. CST on
______________, 2019 and returned in the enclosed envelope to Corral Tran Singh, LLP, ATTN:
Susan Tran Adams, 1010 Lamar Street, Suite 1160, Houston, Texas 77002.
       1.2.6. When and where is the hearing to confirm the Plan?

           The hearing at which the Court will determine whether to confirm the Plan will take
place on ________________, 2019 at ____ ___.m, in courtroom 400, at 515 Rusk, Houston, Texas,
77002 in front of the Honorable Judge David R. Jones.
       1.2.7. When is the deadline to file an objection to confirmation of the Plan?

          Objections to confirmation of the Plan must be filed with the Court and served upon
Corral Tran Singh, LLP, ATTN: Susan Tran Adams, 1010 Lamar Street, Suite 1160, Houston,
Texas 77002 by 5:00 p.m. CST on ___________, 2019.


                                      II. BACKGROUND
2.1.   History of the Debtor & Events Leading to Chapter 11 Filing.


       TADA Ventures , LLC (“TADA”) is a limited liability company incorporated in November
23, 2004. TADA’s sole managers are Jean and Earl Stout (“Stout”) who have managed the day to
day affairs since inception. The Stouts are also the only employees and equity interest holders of
TADA. TADA owns and operates a commercial building, known as the Katy Commerce Center
(“KCC”) which is a two-story building with over 13,000 square feet of office space and an
adjoining warehouse of 12,000 square feet.

        TADA was formed with the intention of encouraging growth of small businesses that
required office space for marketing and sales meetings and a warehouse for product storage. The
inspiration for TADA stemmed from the Stout’s prior modular furniture business where
manufactured in South America but designed and distributed in the United States which proved
difficult logistically for storage and distribution. Because the Stouts were unable to find suitable
office and warehouse space to serve their own small business needs, the Stouts formed TADA to
encourage growth of other small businesses with similar marketing and logistical needs.

       TADA was very profitable in the early 2000s due to the dot com boom and economic
growth garnering nearly three million dollars, however, following the economic decline in the late
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 6 of 33
        Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 9 of 35



2000s TADA’s revenues plummeted to less than one million annually. TADA sought bankruptcy
relief in 2010 in the Southern District of Texas, Houston Division, case number 11-31936.
TADA’s plan was confirmed on December 16, 2011. The source of funding for TADA’s plan
payments was its income from its continued operations and the Debtor refinanced its liabilities
with Lehman Brothers and Community Bank/Small Business Administration on a fixed thirty year
and twenty year payment plans, respectively.

        Although TADA was generating income post-confirmation, TADA loss several large
tenants and fell behind its ad valorem tax liabilities and entered into ad valorem tax financing in
order to meet its obligations. Early in 2019, TADA received a notice of acceleration from Bayview
Loan Servicing due to late and non-payment of ad valorem taxes. TADA also received a notice of
acceleration from the Small Business Administration and TADA eventually sought bankruptcy
relief on April 1, 2019.

        TADA’s sole tenant is LANs of Texas, Inc. an entity owned by the Stouts, that provides
virtual and executive offices and logistics support. As part of the lease agreement, LANs of Texas,
Inc. provides a monthly rental payment and utilities of KCC.

       Below are photos of the exterior of KCC and its warehouse and its floor plans:




2.2.   Management of the Debtor Before and During the Bankruptcy.

      TADA has been managed by its sole principals Jean and Earl Stout and have continued to
manage its day to day affairs during the pendency of this bankruptcy case.


2.3.   Significant Events During the Bankruptcy Case.

       TADA filed its petition under Chapter 11 on April 1, 2019.

AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                          Page 7 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 10 of 35



2.4.   Significant Events During the Chapter 11

       On April 1, 2019, TADA filed its Application to Employ Corral Tran Singh, LLP as
Counsel for the Debtor pursuant to 11 U.S.C. § 327(a). Employment of Corral Tran Singh, LLP
was authorized on April 10, 2019. TADA filed an Emergency Motion for (I) Interim Use of Cash
Collateral Pursuant to 11 U.S.C. § 363(c), (II) Granting Adequate Protection for the Use of Cash
Collateral and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 as to the Use of
Cash Collateral on April 1, 2019, of which interim use of Cash Collateral was granted on April 4,
2019 and final use of Cash Collateral was granted through February 28, 2020 (see Docket nos. 13
and 42).


2.5.   The Absolute Priority Rule.

         The “absolute priority rule” is the rule that states that the holder of any claim or interest
that is junior to the claims of an impaired unsecured class of creditors will not receive or retain
under the plan on account of their junior claim or interest any property (in this case, the ownership
of the Debtor) if the unsecured class of creditors oppose the Plan. Pursuant to the liquidation
analysis, the unsecured creditors would receive very little if this bankruptcy proceeding was
converted to a Chapter 7 proceeding, but in this Chapter 11 proceeding, they will be receiving100%
of payment of their claims through TADA ’s income from future operations. Attached hereto as
Exhibit 1 is a liquidation analysis which analyzes the potential recovery for general unsecured
creditors.
2.6.   TADA 's Assets

        TADA filed its Schedules on April 1, 2019 which are hereby incorporated by reference to
this Disclosure Statement and Chapter 11 Plan. Complete copies of the schedules are available
from the Clerk of the Court. The primary assets of the bankruptcy estate on the Filing Date, its
estimated values and associated liens are:

                Description      Estimated Fair   Amount of              Value
                 of Asset         Market Value Debt Secured            Available to
                                 (per schedules)   by Liens              Estate2
                                                  Against this
                                                     Asset1
               Katy                $3,500,000.00 $2,370,628.50         $1,129,371.50
               Commerce
               Center
               Checking                $3,543.00             $0.00          $3,543.00
               account
               Escrow                    $119.88             $0.00            $119.88
               checking
               account

1
 Per Proofs of Claim.
2
 Not assuming liquidating values.
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                            Page 8 of 33
          Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 11 of 35



                   Description  Estimated Fair  Amount of        Value
                    of Asset     Market Value Debt Secured Available to
                                (per schedules)  by Liens        Estate2
                                                Against this
                                                  Asset1
                  Phone systems       $9,000.00        $0.00      $9,000.00
                  Security            $2,143.18        $0.00      $2,143.18
                  system
                  Computers           $8,900.00     $100.00       $8,900.00
                                        TOTAL                $1,144,277.56

   2.7.   Liabilities and Claims against TADA.


          2.7.1. Secured Claims.

           Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy estate
   (or that are subject to setoff) to the extent allowed as secured claims under 11 U.S.C. § 506. If the
   value of the collateral or setoffs securing the creditor’s claim is less than the amount of the
   creditor’s allowed claim the deficiency will be classified as a general unsecured claim. The
   following chart lists all classes containing Debtor’s secured pre-petition claims and their proposed
   treatment under the Plan:

           Allowed Secured Claims are claims secured by property of the Debtor's bankruptcy estate
   (or that are subject to setoff) to the extent allowed as secured claims under § 506 of the Code. If
   the value of the collateral or setoffs securing the creditor's claim is less than the amount of the
   creditor's allowed claim, the deficiency will be classified as a general unsecured claim.


   The following table sets forth the potential secured claims in TADA 's case:




        Secured Claim                 Scheduled Claim                     Filed Claim
ECapital Loan Fund II, LP        $1,168,288.30                    $1,389,327.39
(successor to Bayview Loan
Servicing, LLC)
Small Business                   $837,844.73                      $870,167.07
Administration
Propel Financial Services,       $52,867.31                       $51,354.17
LLC
Harris County et al                                               $51,008.44
Weston Municipal Utility                                          $8,771.43
District

   AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
   BY TADA VENTURES , LLC
   CASE NO 19-31845-H2-11                                                            Page 9 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 12 of 35



       2.7.2. Unsecured Priority Claims.

TADA scheduled an unsecured priority claim of $500.00 for past wages to Jean and Earl Stout.
       2.7.3. General Unsecured Claims.

TADA scheduled a general unsecured claim of $277,845.39 to Jean and Earl Stout for member
loans.
2.8.   Projected Recovery of Avoidable Transfers and Other Claims

       The Debtor is unaware of any avoidable transfers or other Chapter 5 actions.

2.9.   Claim Objections.

        Except to the extent that a claim is already allowed pursuant to a final non-appealable order,
the Debtor reserves the right to object to claims. Therefore, even if your claim is allowed for
voting purposes, you may not be entitled to a distribution if an objection to your claim is later
upheld.


III. PLAN OF REORGANIZATION AND TREATMENT OF CLAIMS AND EQUITY
INTERESTS
3.1.   Definitions.

         3.1.1. Administrative Claim.
         Any cost of expense of administration of the Chapter 11 case incurred on or before the
Effective Date entitled to priority under section 507(a)(2) and allowed under section 503(b) of the
Bankruptcy Code, including but not limited to, any actual and necessary expenses of preserving
the Debtor's estate, including wages, salaries, or commissions for services rendered after the
commence of the Chapter 11 case, certain taxes, fines, and penalties, any actual and necessary
post-petition expenses of operating the Debtor's business, certain post-petition indebtedness or
obligations incurred by or assessed against the Debtor in connection with the conduct of its
business, or for the acquisition or lease of property, or for providing services to the Debtor,
including all allowances of compensation or reimbursement of expenses to the extent allowed by
the Bankruptcy Court under the Bankruptcy Code, and any fees or charges assessed against the
Debtor's estate. With respect to Administrative Claims allowed pursuant to sections 503(b)(2)-
(b)(9), there shall be an Administrative Claim against the Debtor only to the extent upon entry of
a Final Order approving such Administrative Claim following the filing of a motion or application
prior to the Administrative Claim Bar Date.

        3.1.2. Administrative Claim Bar Date.
        Aside from quarterly United States Trustee fees and Professional Fee claims, applications
for the allowance of an Administrative Claim shall be made twenty (20) days after the Effective
Date unless otherwise provided by a Final Order.

       3.1.3. Allowed Administrative Claim.
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 10 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 13 of 35



       An Administrative Claim to the extent it is or becomes an Allowed Claim.

       3.1.4. Allowed Amount.
       The amount of an Allowed Claim.

       3.1.5. Allowed Claim.
       An Allowed Claim is any Claim which has been
               (1) scheduled by the Debtor pursuant to Bankruptcy Rule 1007 and
                       (a) not scheduled as disputed, contingent, or unliquidated,
                       (b) as to which no Proof of Claim has been filed, and
                       (c) where no objection to such scheduled Claim has been filed;
               (2) where a timely Proof of Claim has been filed as of the Bar Date and no
       objection thereto has been made; or
               (3) a Claim allowed by a Final Order.

       3.1.6. Allowed General Unsecured Claim.
       A General Unsecured Claim to the extent it is or becomes an Allowed Claim.

       3.1.7. Allowed Priority Non-Tax Claim.
       A Priority Non-Tax Claim to the extent it is or becomes an Allowed Claim.

        3.1.8. Allowed Priority Tax Claim.
        Any Claim, to the extent such Claim is an Allowed Claim, and entitled to priority per
section 507(a)(8) of the Bankruptcy Code.

       3.1.9. Allowed Secured Claim.
       A Secured Claim to the extent such Claim is an Allowed Claim, and the Lien securing such
Claim has not avoided pursuant to the Bankruptcy Code.

       3.1.10. Allowed Subordinated Claim.
       An Subordinated Claim to the extent it is or becomes an Allowed Claim.

      3.1.11. Allowed Unsecured Claim.
   An Unsecured Claim to the extent it is or becomes an Allowed Claim.

      3.1.12. Avoidance Action.
      Any and all rights, claims, causes of action, arising under Sections 506(c), 510, 542, 543,
   544, 545, 547, 548, 549, 550, 551, 552(b), 553, or 724 of the Bankruptcy Code.

       3.1.13. Bankruptcy Code.
       Title 11 of the United States Code as effective on the Confirmation Date.

       3.1.14. Bankruptcy Court.
       The United States District Court for the Southern District of Texas, Houston Division,
   having jurisdiction over this Chapter 11 case, or any appellate or other court that is competent
   to exercise jurisdiction over confirmation of this Plan.

AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                         Page 11 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 14 of 35




       3.1.15. Bar Date.
       August 12, 2019.

       3.1.16. Cash.
       United States dollars.

        3.1.17. Cause of Action.
        Any Claim or cause of action, legal or equitable, whether arising under contract or tort,
federal or state law, including Avoidance Actions, now owned or after acquired by the Debtor,
whether such Claim or cause of action is commenced prior to or after the Petition Date.


       3.1.18. Chapter 11 Case.
       Case number 19-31845-H2 filed under Chapter 11 of the Bankruptcy Code by the Debtor
and pending before the Bankruptcy Court.

        3.1.19. Claim.
        Any right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured, or the right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.

       3.1.20. Claimant.
       Any person or entity asserting a Claim against the Debtor, its property, or its Estate.

       3.1.21. Collateral.
       Any property or interest in property of the Estate subject to a Lien that is not subject to
avoidance under the Bankruptcy Court or otherwise invalid under the Bankruptcy Code or
applicable state law.

       3.1.22. Confirmation Date.
       The date upon which the Bankruptcy Court enters the Confirmation Order.

       3.1.23. Confirmation Hearing.
       The hearing to be conducted by the Bankruptcy Court to determine whether to approve the
    Plan.

        3.1.24. Confirmation Order.
        The Order of the Bankruptcy Court approving and confirming the Chapter 11 Plan in
accordance with the Bankruptcy Code.

       3.1.25. Creditor.



AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                          Page 12 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 15 of 35



        Any person or entity that holds a Claim against the Debtor that arose or is deemed to have
arisen on or prior to the Petition Date, including an Allowed Claim against the Debtor's Estate of
any kind as provided by sections 502(g), 502(h), or 502(i) of the Bankruptcy Code.

       3.1.26. Debtor.
       The Debtor is TADA Ventures, LLC.

       3.1.27. Debtor in Possession.
       The Debtor in its capacity as debtor in possession pursuant to sections 1107 and 1108 of
the Bankruptcy Code.

      3.1.28. Deficiency Claim.
      A General Unsecured Claim to the extent that the amount by which an Allowed Secured
Claim exceeds the value of any Collateral securing such Claim as may be determined by the
Bankruptcy Court in accordance with sections 506(a) of the Bankruptcy Code.

       3.1.29. Disclosure Statement.
       The Disclosure Statement with respect to this Plan, including all exhibits and schedules
attached, filed by the Debtor and approved or conditionally approved by the Court pursuant to §
1125 of the Bankruptcy Code, as may be amended or supplemented.

       3.1.30. Disputed Claim.
       A Claim against the Debtor as to which an objection has been filed on or before the deadline
   for objecting to a Claim and which objection has not been withdrawn, settled, or otherwise
   resolved by Final Order.

      3.1.31. Distribution.
      The Cash or other property required by the Plan to be distributed to the holders of Allowed
   Claims.

      3.1.32. Distribution Date.
      The date on which distributions are made pursuant to the terms of the Plan to Holders of
   Allowed Claims.

       3.1.33. Effective Date.
       The earlier of 90 days following the entry of the Confirmation Order or the closing date of
   the sale of the Katy Commerce Center.

       3.1.34. Equity Interest or Interest.
       Equity Interest means a share in a corporation, interest of a limited partner in a limited
   partnership; or warrant or right, other than right to convert, to purchase, sell, or subscribe to a
   share, security, or interest of a corporation or limited partnership.

       3.1.35. Equity Interest Holder or Interest Holder.
       A holder of an equity security or equity interest of the Debtor.


AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 13 of 33
     Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 16 of 35



      3.1.36. Estate.
      The estate created upon the filing of the Chapter 11 case pursuant to section 541 of the
  Bankruptcy Code, along with all rights, claims, and interests of the Debtor that arose prior to
  the Petition Date.

     3.1.37. Final Order.
     An order or judgment which has not been reversed, vacated, or stayed and as to which the
  time to appeal or move for new trial or rehearing has expired.

     3.1.38. General Unsecured Claim.
     A Claim other than a Secured Claim, an Administrative Claim, a Priority Claim, or a
  Subordinated Claim.

      3.1.39. Governmental Unit.
      The term "Governmental Unit" shall have the same meaning as provided in section 101(27)
  of the Bankruptcy Code.

     3.1.40. Interest Holder.
     Any holder or owner of an Equity Interest.

     3.1.41. Katy Commerce Center.
     Debtor’s real estate located at 1773 Westborough Dr., Katy, 77449.

      3.1.42. Lien.
      A charge against or interest in property to secure payment of a debt or performance on an
  obligation which has not been avoided under the Bankruptcy Court or applicable state law.

  3.1.43.     Notice of Default.
      Notice to be transmitted to Debtor and its registered agent per the Texas Secretary of State
  via certified mail return receipt requested and First Class U.S. Mail.

  3.1.44.     Petition Date.
      April 1, 2019.

  3.1.45.    Plan.
      This Chapter 11 Plan of Reorganization, as may be amended or modified from time to time.

  3.1.46.    Plan Ballot.
      The form of ballot that the Debtor will transmit to Creditors and Interest Holders who are,
  or may be, entitled to vote on the Plan.

  3.1.47.   Plan Documents.
      Any and all documents contemplated to be executed in connection with this Plan.

  3.1.48.    Priority Claim.


AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                        Page 14 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 17 of 35



      Any Claim to the extent entitled to priority as provided in section 507(a) of the Bankruptcy
   Code.

        3.1.49. Priority Non-Tax Claim.
        Any Claim (other than an Administrative Claim or Priority Tax Claim) to the extent entitled
to priority in payment under section 507(a) of the Bankruptcy Code including, but not limited to
(a) Employee wage Claims for wages, salaries, or commissions, including vacation, severance or
sick leave pay, earned within one hundred and eighty (180) days prior to the Petition, to the extent
of $10,950 per employee; (b) Claims for contribution to an employee benefit plan as provided in
section 507(a)(5) of the Bankruptcy Code; (c) Claims for deposits of up to $2,425 placed by
consumers with the Debtor as provided in section 507(a)(7) of the Bankruptcy Code; (d) Claims
based upon any commitment by the Debtor to a Federal depository institution regularly agency to
maintain the capital of an insured depository institution as provided in section 507(a)(9); and (e)
Claims for death and personal injury resulting from the operation of a motor vehicle or vessel if
such operation was unlawful because the Debtor was intoxicated from using alcohol, a drug, or
another substance as set forth in section 507(a)(10).

       3.1.50. Priority Tax Claim.
       Any Claim entitled to priority in payment under section 507(a)(8) of the Bankruptcy Code.
A claim based upon an assessed ad valorem tax that is secured by a statutory lien on property that
was administered during this Chapter 11 is a Secured Claim to the extent of the value of the
property administered.

        3.1.51. Pro Rata.
        The proportion that the dollar amount of an Allowed Claim or Allowed Interest in a Class
bears to the aggregate amount of all Allowed Claims or Allowed Interests in such Class.

        3.1.52. Professional Fee Claims.
        Administrative Claims for Professional Fees from the Petition Date through the Effective
Date, as well as fees, expenses, and other reimbursable costs incurred after the Effective Date in
connection with the preparation and filing of fee applications with the Bankruptcy Court in respect
of a Professional Fee Claim.

       3.1.53. Professional Fees.
       All fees, costs, and expenses incurred in this Chapter 11 case by any professional person
(within the meaning of sections 327, 328, or 1103 of the Bankruptcy Code or otherwise) and
awarded by Final Order of the Bankruptcy Court pursuant to sections 330 or 503(b) or any other
provision of the Bankruptcy Code and any professional fees, costs, and expenses which have been
allowed pursuant to this Plan or by Final Order by the Bankruptcy Court.

       3.1.54. Protected Persons.
       As defined in Section 11.3 of this Plan.

       3.1.55. Reorganized Debtor.
       As of the Effective Date of the Plan, the Debtor as reorganized under the terms of the Plan.


AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                          Page 15 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 18 of 35



        3.1.56. Rights of Action.
        Any avoidance, recovery, subordination, or other action of the Debtor, the Estate, or the
Reorganized Debtor, any Cause of Action of the Debtor, the Estate, or Reorganized Debtor, or any
objection to a Claim.

        3.1.57. Schedules.
        The Debtor's Schedules of Assets and Liabilities, as may be amended or supplemented, and
filed with the Bankruptcy Court in accordance with section 521 of the Bankruptcy Code.

        3.1.58. Secured Claim.
        A Claim to the extent of the value, as may be determined by the Bankruptcy Court pursuant
to section 506 of the Bankruptcy Code, of any interest in property of the Estate securing such
Claim, or any Claim to the extent that it is subject to setoff pursuant to section 533 of the
Bankruptcy Code. To the extent the value of such interest is less than the Claim amount, such
Claim is a Deficiency Claim.

        3.1.59. Subordinated Claim.
        An Unsecured Clam that is subordinated pursuant to section 510 of the Bankruptcy Code
or other applicable state law pursuant to a Final Order.

        2.1.1. Unsecured Claim.
        A Claim not secured by a charge, mortgage, or lien against or interest in the Estate,
including by not limited to any Deficiency Claim or any claim for damages resulting from rejection
of an executory contract or lease.
3.2.   Unclassified Claims.

        As required by the United States Bankruptcy Code (“Code”), the Plan places claims and
equity interests in various classes and describes the treatment each class will receive. The Plan
also states whether each class of claims or equity interest is impaired or unimpaired. If the Plan is
confirmed, your recovery will be limited to the amount provided by the Plan. Certain types of
claims automatically entitled to specific treatment under the Code. They are not considered
impaired, and holders of such claims do not vote on the Plan. They may, however, object if in
their view their treatment under the Plan does not comply with that required by the Code.


       3.2.1   Administrative Claims.

        Administrative expenses are costs or expenses of administrating the Debtor’s Chapter 11
case which are allowed under 11 U.S.C. 507(a)(2). Administrative expenses also include the value
of any goods sold to the Debtor in the ordinary course of business and received within 20 days
before the date of the bankruptcy petition. The Code requires that all administrative expenses be
paid on the effective date of the Plan, unless a particular claimant agrees to a different treatment.
Pursuant to section 1123(a)(1) of the Bankruptcy Code, certain Administrative Claims and Priority
Tax Claims have not been classified and thus are excluded from the Classes of Claims and Interests
set forth in this Article. These unclassified Claims are treated as follows:

AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 16 of 33
        Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 19 of 35



         The United States Trustee fees will continue to be paid through the date this case is closed.
Further, the Debtor shall file monthly operating reports through the date this case is closed.

       The following chart lists the Debtor's estimated administrative expenses, and their
proposed treatment under the Plan:



Type                                             Estimated          Proposed Treatment
                                                 Amount Owed
Professional Fees for Debtor’s Counsel           $16,000.003        Debtor proposes to pay the remaining
                                                                    Professional Fees on the Effective Date or by
                                                                    agreement with Debtor’s counsel.




        3.2.2. Classes of Claims and Equity Interests.

        The following are the classes set forth in the Plan, and the proposed treatment that they
will receive under the Plan:
             3.2.2.1      Class 1 – Secured Claims. Class 1 is comprised of the Allowed
Claims Secured on Katy Commerce Center.
              3.2.2.2.      Class 2 –Small Business Administration Claims. Class 2 is
comprised of the Allowed Claims held by the Small Business Administration.
            3.2.2.3.      Class 3 – Ad Valorem Tax Claims. Class 3 is comprised of the
Allowed Ad Valorem Tax Claims, including Propel Financial Services, LLC against TADA.
             3.2.2.4.       Class 4 - Unsecured Priority Claims. Class 4 is comprised of the
Allowed Unsecured Priority Claims against TADA .


             3.2.2.5.      Class 5 - General Unsecured Claims. Class 5 is comprised of
Allowed Unsecured General Unsecured Claims against TADA.
             3.2.2.6.      Class 6 - Subordinated Claims.                        Class 6 is comprised of all
Allowed Subordinated Claims against TADA .
             3.2.3.7.        Class 7 - Equity Interest Holders. Class 7 is comprised of all
Allowed Equity Interests in TADA .


IV.     IMPAIRMENT OF CLASSES & RESOLUTION OF CLAIM CONTROVERSIES
4.1.    Impaired Classes entitled to vote.


3
 Counsel for Debtor has not yet submitted a Fee Application but will file one shortly thereafter.
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                                         Page 17 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 20 of 35



       Only holders of Claims which are in impaired Classes may vote on the Plan. The
following Classes of Claims and Interests are impaired and entitled to vote under the Plan:


       4.1.1   Classes 4–Unsecured Priority Claims
       4.1.2. Classes 5 – General Unsecured Claims
4.2.   Unimpaired Classes & Classes not entitled to vote.

       Holders of the Claims that are unimpaired are deemed to have accepted the proposed Plan
and are not entitled to Vote on the Plan. The following classes are umimpaired and deemed to
have accepted the proposed Plan: Classes 1, 2, and 3.
4.3.   Claim Controversies.

        Should a controversy or dispute arise relating to the classification, impairment, or voting
rights of any Creditor or Interest Holder under the Plan, prior to confirmation, the Bankruptcy
Court may, after notice and a hearing, determine such controversy. The Bankruptcy Court may
estimate, for voting purposes, the amount of any contingent or unliquidated claim, or fixing or
liquidation of which, as the case may be, would unduly delay the administration of the Chapter 11
bankruptcy. The Bankruptcy court may conduct a valuation hearing pursuant to section 506(b) of
the Bankruptcy Code to determine the Allowed Amount of any Secured Claim.


V.     TREATMENT OF CLAIMS AND EXECUTORY CONTRACTS
5.1.   Treatment of Unimpaired Classes of Claims.

        Holders of the Claims that are unimpaired are deemed to have accepted the proposed Plan
and are not entitled to Vote on the Plan. The following Classes of Claims are not impaired under
this Plan and are deemed to accept the Plan:

        Classes 1, 2, and 3. Holders of Allowed Claims in Classes 1, 2, and 3 shall receive on or
before the Effective Date, the proceeds of the Collateral securing such Claimant’s Allowed Claim
after satisfaction in full of all superior liens up to the Allowed Amount of the Claimant’s Allowed
Secured Claim.
5.2.   Treatment of Impaired Classes of Claims.

       Holders of the Claims that are impaired and are entitled to Vote on the Plan. The following
Classes of Claims are impaired under this Plan:


        Classes 4 and 5. Holders of Allowed Claims in Classes 4 and 5 shall be paid in Cash their
Allowed Claims within thirty days following the Effective Date. In the event of any failure of the
Reorganized Debtor to timely make its required plan payments, which shall constitute an event of
default under the Plan as to these Claimants, they shall send Notice of Default to the Reorganized
Debtor. If the default is not cured within thirty (30) days of the date of such notice, the Holders of
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 18 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 21 of 35



Allowed Claims may proceed to collect all amounts owed pursuant to state law without further
recourse to the Bankruptcy Court. The Claimants are only required to send two (2) notices of
default, and upon the third event of default, the taxing authorities may proceed to collect all
amounts owed under state law without recourse to the Bankruptcy Court and without further
notice.
        All disputed Claims shall be treated in accordance with Section XII of this Plan.



VI.    MEANS OF IMPLEMENTATION & RISKS ASSOCIATED WITH PLAN
6.1.   Source of Payments.

       Payments and distributions under the Plan will be funded the sale of the Katy Commerce
 Center. The Debtor has procured a buyer and contemplates closing on the sale of the Katy
 Commerce Center on or about December 31, 2019. Attached as Exhibit 2 is the proposed
 executed sale contract.


6.2.   Post-confirmation Management.
       The Post-Confirmation Management of the Debtor will remain with Jean and Earl Stout.
6.3.   Risk Factors.

        The Houston, Texas real estate market is volatile, and Debtor may be unable to close on
the sale of the Katy Commerce Center in order to pay all claims of the estate.


6.4.   Tax Consequences of Plan.

    Creditors and Equity Interest Holders concerned with how the Plan may affect their tax
liability should consult with their own accountants, attorneys, and/or advisors.
       6.4.1. Taxation Generally.

        This discussion is for informational purposes and does not constitute tax advice. The
federal income tax consequence of implementation of the Plan to a holder of a Claim will depend
on (i) whether the Claim constitutes a debt or security for federal income tax purposes, (ii) whether
the holder of the Claim receives consideration in more than one tax year, (ii) whether the holder
of the Claim is a resident of the United States, (iv) whether the consideration received by the holder
of the Claim is part of an integrated transaction, (v) whether the holder of the Claim utilizes an
accrual or cash method of accounting, and (iv) whether the holder has previously taken a bad debt
deduction or worthless security deduction with respect to the Claim.

        The federal, state, and foreign tax consequences of the Plan are complex and in many areas,
uncertain, therefore you are urged to consult a Tax Professional. The Estate of the Debtor may
incur a capital gain or loss due to the implementation of the Plan. The Debtor will not recognize

AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 19 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 22 of 35



any income to the extent of forgiveness of debt under this Plan


VII.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       The Plan lists all executory contracts and unexpired leases that the Debtor will assume
under the Plan. Assumption means that Debtor has elected to continue to perform the obligations
under such contracts and unexpired leases, and to cure defaults of the type that must be cured under
the Code, if any.

       Debtor assumes the lease agreement with LANs of Texas, Inc. and rejects all other
executory contracts.

        If you object to the assumption of your unexpired lease or executory contract, the proposed
cure of any defaults, or the adequacy of assurance of performance, you must file and serve your
objection to the Plan within the deadline for objecting to confirmation of the Plan, unless the Court
has set an earlier time.

        If you object to the rejection of your contract or lease, you must file and serve your
objection to the Plan within the deadline for objecting to the confirmation of the Plan.


VIII. CAUSES OF ACTION
8.1.   Preferences.

        Pursuant to the Bankruptcy Code, the Debtor may recover certain preferential transfers of
property, including cash, made while insolvent during the 90 days immediately prior to the filing
of the petition with respect to pre-existing debts, to the extend the transferee received more than it
would have in respect to the pre-existing debt had the Debtor been liquidated under Chapter 7 of
the Bankruptcy Code. In the case of "insiders," the Bankruptcy Code provides for a one-year look
back preference period. There are certain defenses these actions such as transfers made in the
ordinary course of the Debtor's business. Additionally, a defense may exist if the transferee
extended credit after the transfer.
8.2.   Fraudulent Transfers.

        Under the Bankruptcy Code and state law, TADA may recover certain transfers of
property, including the grant of a security interest in property, made while insolvent or which
rendered it insolvent. TADA has conducted a limited analysis of potential recoveries under
Chapter 5 of the Bankruptcy Code and concluded that potential claims may exist. All avoidance
actions and rights pursuant to sections 506(c), 510, 542, 544, 545, 549 of the Bankruptcy Code.


IX. CONFIRMATION REQUIREMENTS AND PROCEDURES

      To be confirmable, the Plan must meet the requirements listed in § 1129(a) or (b) of the
Code. These include the requirements that: the Plan must be proposed in good faith; at least one
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 20 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 23 of 35



impaired class of claims must accept the plan, without counting votes of insiders; the Plan must
distribute to each creditor and equity interest holder at least as much as the creditor or equity
interest holder would receive in a Chapter 7 liquidation case, unless the creditor or equity interest
holder votes to accept the Plan; and the Plan must be feasible. These requires are not the only
requirements listed in § 1129, and they are not only the requirements of confirmation.

        A. Who May Vote or Object.

        Any party in interest may object to the confirmation of the Plan if the party believes that
the requirements of confirmation are not met. Any insider’s vote will not be counted.

        Many parties in interest, however, are not entitled to vote or accept or reject the Plan. A
creditor or equity interest holder has a right to vote for or against the Plan only if the creditor or
equity interest holder has a claim or equity interest that is both (1) allowed or allowed for voting
purposes and (2) impaired.

                1. What is an Allowed Claim or an Allowed Equity Interest?

      Only a creditor or equity interest holder with an allowed claim or an allowed equity interest
has the right to vote on the Plan. Generally, a claim or equity interest is allowed if either (1) the
Debtor has scheduled the claim on the Debtor’s schedules, unless the claim has been scheduled as
disputed, contingent, or unliquidated, or (2) the creditor has filed a proof of claim or equity interest,
unless an objection has been filed to such proof of claim or equity interest. When a claim or equity
interest is not allowed, the creditor or equity interest holder holding the claim or equity interest
cannot vote unless the Court, after notice and hearing, either overrules the objection or allows the
claim or equity interest for voting purposes pursuant to Rule 3018(a) of the Federal Rules of
Bankruptcy Procedure.

                2. What is an Impaired Claim or Impaired Equity Interest?

          As noted above, the holder of an allowed claim or equity interest has the right to vote only
if it is in a class that is impaired under the Plan. As provided in § 1124 of the Code, a class is
considered impaired if the Plan alters the legal, equitable, or contractual rights of the members of
that class.

                3. Who is NOT Entitled to Vote.

    The holders of the following five types of claims and equity interests are not entitled to vote:

•       Holders of claims and equity interests that have been disallowed by an order of the court;
•       Holders of other claims or equity interests that are not “allowed claims” or “allowed equity
        interests” (as discussed above), unless they have been “allowed” for voting purposes;
•       Holders of claims or equity interests of unimpaired classes;
•       Holders of claims entitled to priority pursuant to § 507(a)(2) and (a)(8) of the Code;
•       Holders of claims or equity interests in classes that do not receive or retain any value under
        the Plan; and
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                              Page 21 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 24 of 35



•      Administrative expenses.

Even if you are not entitled to vote on the Plan, you have the right to object to confirmation of
the Plan and to the adequacy of the Disclosure Statement.

               4. Who can vote in more than one class.

        A creditor whose claim has been allowed in part as a secured claim and in part as an
unsecured claim, or who otherwise holds claims in multiple classes, is entitled to accept or reject
a Plan in each capacity, and should cast one ballot for each claim.

       B. Votes Necessary to Confirm the Plan.

        If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one impaired
class of creditors has accepted the Plan without counting the votes of any insiders within that class,
and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be
confirmed by a cram down on non-accepting classes, as discussed later in Section XIII of the
Disclosure Statement.

        Even if one or more impaired classes reject the Plan, the Court may nonetheless confirm
the Plan if the non-accepting classes are treated in the manner prescribed by § 1129(b) of the Code.
A plan that binds non-accepting classes is commonly referred to as a cram down plan. The Code
allows the Plan to bind non-accepting classes of claims or equity interests if it meets all the
requirements of consensual confirmation except the voting requirements of § 1129(a)(8) of the
Code, does not discriminate unfairly, and is fair and equitable toward each impaired class that has
not voted to accept the Plan.

You should consult your own attorney if a cram down confirmation will affect your claim or
equity interest, as the variations on this general rule are numerous and complex.

       C. Liquidation Analysis.

        To confirm the Plan, the Court must find that all creditors and equity interest holders who
do not accept the Plan will receive at least as much under the Plan as such claim and equity interest
holders would receive in a Chapter 7 liquidation.

Notwithstanding any provision in this plan to the contrary, TADA commits to make payments of
a value not less than required by the preceding paragraph.

       D. Feasibility.

        The Court must find that confirmation of the Plan is not likely to be followed by liquidation,
or the need for further financial reorganization, of the Debtor or any successor to the Debtor, unless
such liquidation or reorganization is proposed in the Plan.

               1. Availability to initially fund Plan.

AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 22 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 25 of 35




        The Plan Proponent believes that the Debtor will have enough cash on hand on the
Effective Date of the Plan to pay all the claims and expenses that are entitled to be paid on that
date. If not, Debtor intends to enter into an agreement with the administrative claimants for
deferred payments.

               2. Ability to make future plan payments and operate without further
                  reorganization.

       The Plan Proponent must also show that it will have enough cash over the life of the Plan
to make the required Plan payments.

        Debtor's means for implementation of its Plan is derived from its anticipated income from
future operations until the sale of its principal asset, the Katy Commerce Center.

You should consult with your accountant or other financial advisors if you have any questions
pertaining to these projections.


X.     VOTING PROCEDURES
10.1   Ballots and Deadline to Vote.

       A ballot to be used to vote to accept or reject the Plan is enclosed with this Disclosure
Statement and a creditor entitled to vote must (i) carefully review the ballot and instructions, ii)
complete and execute the ballot, (iii) return the executed ballot to the address indicated by the
deadline specified by the Bankruptcy Court.

       The Bankruptcy Court has ordered that in order to be counted for voting purposes, ballots
for the acceptance or rejection of the Plan must be received by the Debtor no later than
___________, 2019 at 5:00 p.m.
10.2. Creditors Entitled to Vote.

         Any Creditor whose Claim is impaired under the Plan is entitled to vote if the claim is (i)
not scheduled as disputed, contingent or unliquidated, or (ii) the proof of claim was filed before
the last date set by the Bankruptcy Court for filing Proofs of Claims and no objection has been
filed to the Claim.

        Holders of Disputed Claims are not entitled to vote on the Plan. Any Claim to which an
objection has been filed and remains pending, is not entitled to vote unless the Bankruptcy Court,
upon motion by the Creditor holding the Disputed Claim, temporarily allows the Claim in an
amount that it deems proper for accepting or rejecting the Plan.

        Classes of Claims that are not impaired are deemed to have accepted the Plan per section
1126(f) of the Bankruptcy Code and are not entitled to vote. Only classes of claims or interests
that are "impaired" are entitled to vote on a plan; generally, a claim is impaired under a plan of

AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                          Page 23 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 26 of 35



reorganization if the plan alters the legal, equitable, or contractual rights to which the holder of
such claim is entitled.


10.3. Vote Required for Accepting Classes.

        A class of claims accepts the Plan if both of the following occur: (1) the holders of more
than one-half (1/2) of the allowed claims in the class, who vote, cast their votes to accept the Plan,
and (2) the holders of at least two-thirds (2/3) in dollar amount of the allowed claims in the class,
who vote, cast their votes to accept the Plan.

      A class of equity interests accepts the Plan if the holders of at least two-thirds (2/3) in
amount of the allowed equity interests of the class, who vote, casts their votes to accept the Plan.
10.4. Cramdown and Withdrawal of the Plan.

        The Debtor reserves the right to withdraw the Plan if the Plan is not accepted by all classes
of impaired Creditors. If the Plan is accepted by one or more Classes of impaired Creditors, the
Debtor reserves the right to request the Bankruptcy Court to approve the Plan per section 1129(b)
of the Bankruptcy Code.


XI.    EFFECT OF CONFIRMATION OF THE PLAN
11.1. Discharge of Debtor, Injunction, and Vesting of Property of the Estate.

        Upon confirmation of the Plan, the Debtor shall be discharged from any debt that arose
before confirmation of the Plan, subject to the occurrence of the Effective Date, to the extent
specified in § 1141(d)(1)(A) of the Code and all of the property of the estate shall vest in the
Debtor. The Debtor shall not be discharged from any debt imposed by the Plan. After the effective
date of the Plan your claims against the Debtor will be limited to the debts imposed by the Plan.

        Except as expressly provided in the Plan or Confirmation Order, all persons who have held,
hold, or may hold Claims against the Debtor are permanently enjoined on or after the Effective
Date from (i) commencing or continuing in any matter any action or other proceeding of any kind
against the Debtor, or its property, with respect to any such Claim, (ii) the enforcement, attachment,
collection or recovery by any manner or means of any judgment, award, decree or order with
respect to any such Claim against the Debtor or its property, (iii) creating, perfecting, or enforcing
any encumbrance of any kind against the Debtor or its property with respect to such claim, (iv)
asserting any right of subrogation of any kind against any objection due to the Debtor or its
property with respect to any such claim, and (v) asserting any right of setoff or recoupment against
the Debtor kind against the Debtor. Unless otherwise provided in the Plan or by order of the
Bankruptcy Court, all injunctions or automatic stays provided for in these cases pursuant to section
106, if any, or section 362 of the Bankruptcy Code, or otherwise, and in existence on the
Confirmation Date will remain in full force and effect until the Effective Date.



AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 24 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 27 of 35



11.2. Modification of Plan.

        The Plan Proponent may modify the Plan at any time before confirmation of the Plan.
However, the Court may require a new disclosure statement and/or re-voting on the Plan. The
Plan Proponent may also seek to modify the Plan at any time after confirmation only if (1) the Plan
has not been substantially consummated and (2) the Court authorizes the proposed modifications
after notice and a hearing.
11.3. Final Decree.

        Once the estate has been fully administered, as provided in Rule 3022 of the Federal Rules
of Bankruptcy Procedure, the Plan Proponent, or such other party as the Court shall designate in
the Plan Confirmation Order, shall file a motion with the Court to obtain a final decree to close the
case. Alternatively, the Court may enter such a final decree on its own motion.
11.4. Legally Binding Effect.

        The provisions of this Plan shall bind all Creditors and Interest Holders, whether or not
they accept the Plan. On or after the Effective Date, all holders of Claims shall be precluded and
enjoined from asserting any Claim (i) against the Debtor based on any transaction or other activity
of any kind that occurred prior to the Confirmation Date except as permitted under the Plan and
(ii) any derivative claims, including against third parties asserting alter ego claims, fraudulent
transfer claims or any other type of successor liability.
11.5. Limited Protection of Certain Parties.

         Neither (a) the Debtor or any of its employees, officers, directors, agents, representatives,
affiliates, attorneys, financial advisors, or any other professional persons employed by the Debtor
or (b) each Professional of the Debtor or any of its employees, officers, directors, agents,
representatives, affiliates, attorneys, financial advisors, or any other professional persons
employed by any of them (hereinafter, collectively the "Protected Parties"), shall have or incur any
liability to any person or entity under any theory of liability for any act or omission occurring on
or before the Petition Date in connection or related to the Debtor, or the Debtor's estate, including
but not limited to (i) formulating, preparing, disseminating, implementing, confirming,
consummating or administering the Plan (including solicitation of acceptances or rejections
thereof); or (ii) the Disclosure Statement or any contract, instrument, release, or other agreement
or document entered into or any action taken or omitted to be taken in connection with the Plan,
except for acts constituting willful misconduct, gross negligence, or ultra vires activity and in all
respects such Protected Parties shall be entitled to rely on good faith upon the advice of counsel.
In any action, suit or proceeding by any person contesting any action or non-action by any
Protected Party as constituting willful misconduct, gross negligence or ultra vires activity, or not
being in good faith, the reasonable attorneys' fees and costs of the prevailing party will be paid by
the losing party and as a condition to going forward with such action, suit, or proceeding at the
outset thereof, all parties will be required to provide appropriate proof and assurances of their
capacity to make such payments of reasonable attorneys' fees and costs in the event they fail to
prevail.


AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 25 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 28 of 35



11.6. Anti-Discrimination Provisions of Bankruptcy Code.

        A Governmental Unit may not deny, revoke, suspend, or refuse to renew a license, permit,
charter, franchise, or other similar grant to, condition such a grant to, or discriminate with respect
to such a grant against the Debtor or another person with whom the Debtor has been or are
associated or affiliated solely because of the commencement, continuation, or termination of the
case or because of any provision of the Plan or the legal effect of the Plan, and the Confirmation
Order will constitute an express injunction against any such discriminatory treatment by a
Governmental Unit. A Governmental Unit may not deny, revoke, suspend, or refuse to renew a
license, permit, charter, franchise, or other similar grant to the Debtor based upon any requirement
that the Debtor place a bond or other surety obligation with such governmental unit as a condition
of receipt of such a license, permit, charter, franchise, or other similar grant to the Debtor.
11.7. Preservation of Claims and Rights.

        Confirmation of the Plan effects no settlement, compromise, waiver or release of any
Claim, Cause of Action, Right of Action or claim for relief unless the Plan or the Confirmation
specifically and unambiguously provide so. The non-disclosure or non-discussion of any
particular Claim, Cause of Action, Right of Action or claim for relief is not and shall not be
construed as a settlement, compromise, waiver, or release of any such Claim, Cause of Action,
Right of Action or claim for relief.
11.8. Retention of Jurisdiction by Bankruptcy Court.

        The Court shall retain and have exclusive jurisdiction over this Chapter 11 Case to the
maximum extent as provided by law for the following purposes subsequent to Confirmation of the
Debtor's Plan: (i) to determine any and all objections to the allowance and classification of Claims
or Interests; (ii) to determine the validity and priority of any Lien; (iii) to determine the Allowed
Amount of any Claim, whether secured or unsecured; (iv) to allow any and all applications for
allowances of compensation and reimbursement of expenses payable from the estate; (v) to
determine any and all applications or motions pending before the Court on the Effective Date,
including but not limited to, any motions for the rejection, assumption and or assignment of any
executory contract or unexpired lease; (vi) to consider and approve any modification of the Plan,
remedy any defect or omission or reconcile any inconsistency in the Plan, or any order of the Court,
including the Confirmation Order or any transactions or payments contemplated in the Plan; (vii)
to consider and act on the compromise or settlement of any claim or cause of action by or against
the Debtor; (viii) to issue orders in aid of the execution and implementation of the Plan and
Confirmation Order; and (ix) to hear and determine matters concerning federal or local taxes.


XII.   CONFIRMATION OF THE PLAN


12.1   Confirmation Hearing.

       11 U.S.C. § 1129(a) requires the Bankruptcy Court to hold a hearing on confirmation of
the Plan (the "Confirmation Hearing"). The Confirmation Hearing has been scheduled for
__________ 2019 at ___:___ ___.m. before the Honorable David R. Jones in courtroom 400, 515
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 26 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 29 of 35



Rusk, Houston, Texas, 77002. Section 1128(b) of the Bankruptcy Code provides that any party in
interest may object to confirmation of the Plan; however, an impaired Creditor, who votes to accept
the plan, may not have standing to object to the Plan. Objections to confirmation of the Plan are
governed by Bankruptcy Rule 9014 and the Local Rules of the Bankruptcy Court. The deadline
for filing objections to confirmation of the Plan is _____ p.m. on __________, 2019. Objections
to confirmation must be filed with the Clerk of the Court.

UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY FILED AND SERVED, IT
WILL NOT BE CONSIDERED BY THE BANKRUPTCY COURT.
12.2. Statutory Requirements for Confirmation of the Plan.

       At the Confirmation Hearing, the Bankruptcy Court will determine whether the Bankruptcy
Code's requirements for confirmation of the Plan have been satisfied, in which event, the
Bankruptcy Court will enter an order confirming the Plan. As provided in section 1129 of the
Bankruptcy, the statutory requirements are as follows:

       1.      The Plan complies with the applicable provisions of the Bankruptcy Code.
       2.      The Plan proponent complies with the applicable provisions of the Bankruptcy
               Code.
       3.      The Plan has been proposed in good faith and not by any means forbidden by law.
       4.      Any payment made or to be made by the Plan proponent, or by any person issuing
               securities or property under the Plan, for services or for costs and expenses in, or in
               connection with the cases, or in connection with the Plan and incident to the cases,
               has been approved by, or is subject to the approval of, the Court as reasonable.
       5.      The Plan proponent has disclosed the identity and affiliations of any individual
               proposed to serve, after confirmation of the Plan, as director, officer, or voting
               trustee of the Debtor.
       6.      Any governmental regulatory commission with jurisdiction, after confirmation of
               the Plan, over the rates of the Debtor, has approved any rate change provided for in
               the Plan, or such rate change is expressly conditioned on such approval.
       7.      With respect to each class of impaired claims or equity interests:
               a. Each holder of a claim or interest of such class:
                        i. has accepted the Plan; or
                       ii. will receive or retain under the Plan on account of such claim or interest
                           property of a value, as of the Effective Date, that is not less than the
                           amount that such holder would so receive or retain if the Plan Proponent
                           were liquidated under Chapter 7 of the Bankruptcy Code on such date;
                           or
               b. if section 1111(b)(2) of the Bankruptcy Code applies to the claims of such class,
                   the holder of a claim of such class will receive or retain under the Plan on
                   account of such claim property of a value, as of the Effective Date, that is not
                   less than the value of such holder's interest in the estate's interest in the property
                   that secures that claim.
       8.      With respect to each class of class of claims or interests:
               a. Such class has accepted the Plan; or
               b. Such class is not impaired under the Plan
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                             Page 27 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 30 of 35



       9.      Except to the extent that the holder of a particular claim has agreed to a different
               treatment of such claim, the Plan provides that:
               a. With respect to a claim of a kind specified in section 507(a)(1) or section
                    507(a)(2) of the Bankruptcy Code, on the Effective Date, the holder of such
                    claim will receive on account of such claim cash equal to t he allowed amount
                    of such claim;
               b. With respect to a class of claims of a kind specified in sections 507(a)(3),
                    507(a)(4), 507(a)(6) of the Bankruptcy Code, each holder of a claim of such
                    class will receive:
                         i. If such class has accepted the Plan, deferred cash payments of a value,
                             as of the Effective Date of the Plan, equal to the allowed amount of such
                             claim; or
                        ii. If such class has not accepted the Plan, cash on the Effective Date equal
                             to the allowed amount of such claim; and
               c. With respect to a claim of a kind specified in section 507(a)(8) of the
                    Bankruptcy Code, the holder of a claim will receive on account of such claim
                    deferred cash payments, over a period not exceeding six years after the date of
                    assessment of such claim, of a value, as of the Effective Date, equal to the
                    allowed amount of such claim.
       10.     If a class is impaired under the Plan, at least one class of claims that is impaired has
               accepted the Plan, determined without including any acceptances of the Plan by any
               insider.
       11.     Confirmation of the Plan is not likely to be followed by the liquidation, or the need
               for further financial reorganization, of the plan proponent or any successor to the
               plan proponent under the Plan, unless such liquidation or reorganization is proposed
               in the Plan.

       TADA believes that the Plan satisfies all the statutory requirements of Chapter 11 of the
Bankruptcy Code, that the Debtor has complied or will have complied with all of the requirements
of Chapter 11, and that the proposal of the Plan is made in good faith.

        Additionally, TADA believes that the holders of Impaired Claims under the Plan will
receive payments or distributions under the Plan having a present value as of the Effective Date in
the amounts not less than what would be received if TADA were to be liquidated under Chapter
7 of the Bankruptcy Code.



 XIII. CLAIM OBJECTION PROCEDURES, TREATMENT OF DISPUTED CLAIMS,
               AND PROCEDURES FOR ASSERTING CLAIMS

 13.1 Objection Process.
         Unless otherwise provided by the Bankruptcy Court, the Debtor shall file and serve all
objections to Claims and Equity Interests the later of (i) ninety (90) days after the Effective Date;
(ii) the date on which a proof of claim, proof of interest, or request for payment is filed with the
Bankruptcy Court; or (iii) such other date as may be approved by the Bankruptcy Court after notice
and hearing.
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                            Page 28 of 33
          Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 31 of 35




13.2    Filing of Claims and Causes of Action.
        Debtor reserves the exclusive right to prosecute any and all Claims and Causes of Action
of the Debtor and the Estate.

13.3    Disputed Claim Reserve.
        A Disputed Claims Reserve shall be established by the Debtor for treatment of Disputed
Claims and held in a separate bank account from all other funds. Debtor will deposit into the
Disputed Claims Reserve an amount equal to the Pro Rata share of Distribution allocable to such
Disputed Claims, in accordance with the distributions as provided for in the Plan, as if such Claims
were Allowed Claims pending a determination of their entitled under the terms of the Plan. Once
the Disputed Claim is determined by Final Order or settlement to be an Allowed Claim, the Debtor
is authorized to pay the Allowed Amount of such Claim from the Disputed Claim Reserve.


13.4     Distribution to Holders of Disputed Claims.
         Within twenty (20) Business Days after a Disputed Claim is deemed an Allowed Claim ,
any Distributions reserved for such Allowed Claim shall be released from the Disputed Claims
Reserve and delivered to the holder of such Allowed Claim. In the event that the Disputed Claim
is disallowed in its entirety or reduced in portion, the disallowed or reduced portion of the shall be
distributed from the Disputed Claim Reserve to holders of Allowed Claims without further
approval.

13.5   Disallowance of Late Filed Proofs of Claims.
       Except as otherwise provided in the Plan, any proof of claim filed after the Bar Date is
hereby disallowed.

13.6      Distribution Process.

       13.6.1 Record Date for Claims.
       Record date for Distributions to Allowed Claims under this Plan shall be the date the
Bankruptcy Court enters its Order approving the Disclosure Statement and Debtor will rely on the
claims docket maintain by the Clerk for proof of claims filed in this case.

  13.7.1 Distributions to Holders of Allowed Claims.
       Distributions to holders of Allowed Claims will be made to the address of each such
holder as set forth on the proof of claims filed by these holders of Allowed Claims or the last
known address if no proof of claim was filed, unless Debtor received written notification of a
change in address. If the holder's Distribution is returned undeliverable, it will be treated as a
disallowed Disputed Claim as provided in Section 8.4.

 13.8.1     Unclaimed Distributions.
        Debtor will file a notice of undeliverable Distribution with the Bankruptcy Court within
thirty (30) days of the returned Distribution. All claims for undeliverable Distributions must be
made no later than forty-five (45) days from the date of the filing of the notice, and after such date,
the unclaimed Distribution will be distributed to holders of Allowed Claims per Section 2.4 and

AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                            Page 29 of 33
         Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 32 of 35



the remaining Claim of the holder of the undeliverable Distribution will be discharged and forever
barred.

13.9.1    Undeposited Checks.
       Checks issued with respect to Distributions for Allowed Claims will be null and void if not
negotiated within ninety (90) days after the date of issuance. Distributions with respect to un-
negotiated checks will treated per Section 2.4 and the remaining Claim of the holder of the
unnegotiated check will be discharged and forever barred.



XIV. CRAM DOWN.

        In the event that any impaired class of Claims does not accept the Plan, the Bankruptcy
Court may still confirm the Plan if, as to each impaired class which has not accepted the Plan, the
Plan does not discriminate unfairly and is "fair and equitable." A plan of reorganization does not
discriminate unfairly within the meaning of the Bankruptcy Code if no class receives more than it
is legally entitled to receive for its claims or equity interests. Per section 1129(b)(2) of the
Bankruptcy Code, "fair and equitable" can be demonstrated by the following treatment:

   1. With respect to a class of secured claims, the Plan provides:
         a. (i) that the holders of such claims retain the liens securing such claims, whether the
             property subject to such liens is retained by the Plan Proponent or transferred to
             another entity, to the extent of the allowed amount of such claims; and
             (ii) that each holder of a claim of such class receive on account of such claim
             deferred cash payments totaling at least the allowed amount of such claim, of a
             value, as of the effective date of the Plan, of at least the value of such holder's
             interest in the estate's interest in the property;
         b. For the sale, subject to § 363(k) of the Bankruptcy Code, of any property that is
             subject to the Liens securing such claims, free and clear of such liens, with such
             liens to attach to the proceeds of such sale, and the treatment of such liens on
             proceeds under clause (a) and (b) of this subparagraph; or
         c. For the realization by such holders of the indubitable equivalent of such claims.
   2. With respect to a class of unsecured claims, the Plan provides
         a. That each holder of a claim of such class receive or retain on account of such claim
             property of a value, as of the effective date of the Plan, equal to the allowed amount
             of such claim; or
         b. The holder of any claim or interest that is junior to the claims of such class will not
             receive or retain under the Plan on account of such junior claim or interest in any
             property.
   3. With respect to a class of interests, the Plan provides:
         a. That each holder of an interest of such class receive or retain on account of such
             interest property of a value, as of the effective date of the Plan, equal to the greatest
             of the allowed amount of any fixed liquidation preference to which such holder is
             entitled, any fixed redemption price to which such holder is entitled, or the value of
             such interest; or

AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 30 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 33 of 35



           b. The holder of any interest that is junior to the interests of such class will not receive
              or retain under the Plan on account of such junior interest any property.

        The Debtor believes that the Bankruptcy Court will find at the Confirmation Hearing that
the Plan is fair and equitable with respect to, and does not discriminate unfairly against, any
rejecting impaired class of Claims.


XV.    GENERAL PROVISIONS
15.1. Bar Date and Objections to Administrative Claims.

        No Administrative Claim, other than Professional Fees and United States Trustee fees, will
be paid unless the holder of such Administrative Claim has filed an application for payment of
such Administrative Claim on or before the Administrative Claim Bar Date. Upon the filing of
any application for payment, the entity seeking payment of an Administrative Claim shall provide
notice by United States Mail. Any Administrative Claim, other than Professional Fees and United
States Trustee fees, not filed in accordance with this section shall be barred and the Debtor shall
have no liability for payment of any such Administrative Claim.

        Objections to Applications for payment of Administrative Claims may be filed by any party
in interest. In order to be considered, such objections must be filed on or before the twenty-first
(21st) day following the date on which the application was filed. Any objections will be considered
by the Bankruptcy Court.
15.2. Professional Claims.

        Each holder of a Professional Fee Claim shall be paid in respect of such Professional Fee
Claim in Cash, in full, on the Effective Date, unless otherwise provided for in the Plan, or if such
Claim has not been approved by the Bankruptcy Court on or before the Effective Date, within
thirty (30) days after Bankruptcy Court approval of the Professional Fee. Final fee applications
for any Professional Fee Claim that has not been approved as of the Effective Date shall be filed
within thirty (30) days of the Effective Date and such applications and objections thereto shall be
filed in accordance with and comply with the Bankruptcy Code, Bankruptcy Rules, Local
Bankruptcy Rules.



15.3. United States Trustee Fees.

       Within thirty (30) days of the date that such payments are due, the Debtor shall pay all
amounts owed to the United States Trustee as fees and costs imposed in connection with this
Chapter 11 case.
15.4. Amendment of the Plan.

        The Plan may be amended or modified by the Debtor after the Effective Date as provided
in section 1127 of the Bankruptcy Code.
AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                            Page 31 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 34 of 35



15.5. Reservation of Claims.

        The Debtor reserves any and all claims and rights against any and all third parties, whether
such claims and rights arose before, on or after the Petition Date, the Confirmation Date, the
Effective Date, to any and all Claims and Causes of Action for relief that the Debtor may have
against any director, officer, any insurer under any insurance policy, or any other person or entity.
Entry of the Confirmation Order shall not constitute res judicata or any bar, estoppel, or inhibit
any actions by the Debtor relating to any Claims or Causes of Action.
15.6. Calculation of Dates.

       The provisions of Bankruptcy Rule 9006 shall govern the calculation of any dates or
deadlines referred to in the Plan.
15.7. Governing Law.

        Except to the extent that the Bankruptcy Code or Bankruptcy Rules are applicable, the
rights and obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas, without giving effect to any conflicts of law.


15.8. Conflict.

        Except as provided for in the Plan, to the extent there are any inconsistencies between the
Confirmation Order and the Plan and Disclosure Statement, any other agreement entered into by
the Debtor and any third parties, the Plan controls the Disclosure Statement and any such
agreements and the Confirmation Order (and any other orders of the Bankruptcy Court) controls
the Plan.
15.9. Setoffs.

         The Debtor may but shall not be required to set off against any Claims and payments to be
made pursuant to the Plan in respect of such Claims, any and all debts, liabilities and claims of
every type and nature that the Estate may have against the Holder of any Claim, but neither the
failure to do so nor the Allowance of any such Claims, whether pursuant to the Plan or otherwise,
shall constitute a waiver or release by the Debtor of any such claims it may have against such
Holder of any Claim, and all such claims shall be reserved for and retained by the Debtor.
15.10. Alternative Means to Confirmation.

         The proposed Plan affords the holders of Claims the maximum potential for realization of
the Debtor's assets and is in the best interest of the holders. If the Plan is not confirmed, theoretical
alternatives include (i) continuation of the Chapter 11 case; (ii) alternative plans of reorganization;
(iii) liquidation of the Debtor under Chapter 7; and (iv) dismissal of the Chapter 11.
15.11. Alternative Plans of Reorganization.



AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                              Page 32 of 33
       Case 19-31845 Document 68 Filed in TXSB on 12/06/19 Page 35 of 35



        If the Plan is not confirmed, other parties in interest could attempt to propose a different
plan or plans. However, such plans, might involve other forms of reorganization or liquidation of
the Debtor's operations and assets. Any other alternative plans, however, would likely result in
additional administrative expenses to the Estate and would provide little to no benefit.
15.12. Liquidation under Chapter 7.

        The Debtor does not believe that liquidation under Chapter 7 would be in the best interest
of the creditors and the conversion of the case to a case under Chapter 7 would result in the loss
of the going concern value of the Debtor as well as the additional administrative expenses
attributable to the statutory trustee fees and professional fees for the trustee's professionals. In a
Chapter 7 liquidation, the Debtor believe that all of the proceeds would go to ECapital Loan Fund
II, LP and the Small Business Administration and no other creditors would receive payment.

       Dated: November 21, 2019


                                               By: /s/Jean Stout
                                                      Manager
                                                      TADA Ventures , LLC


                                                CORRAL TRAN SINGH, LLP

                                          By: /s/Susan Tran Adams
                                              Adam Corral | TBN: 24080404
                                              Susan Tran | TBN: 24075648
                                              Brendon Singh | TBN: 24075646
                                              1010 Lamar, Suite 1160
                                              Houston TX 77002
                                              Ph: (832) 975-7300
                                              Fax: (832) 975-7301
                                              Susan.Tran@ctsattorneys.com

                                               ATTORNEYS FOR TADA VENTURES , LLC




AMENDED DISCLOSURE STATEMENT & AMENDED PLAN
BY TADA VENTURES , LLC
CASE NO 19-31845-H2-11                                                           Page 33 of 33
